FILED
                              NOT FOR PUBLICATION                          NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



 RAFAEL ANTONIO BRAN-SABAJAN,                     No. 08-73091

               Petitioner,                        Agency No. A047-041-997

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Rafael Antonio Bran-Sabajan, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s removal order. We have jurisdiction under 8 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

CG/Research
§ 1252. We review de novo questions of law, Hughes v. Ashcroft, 255 F.3d 752,

755 (9th Cir. 2001), and we deny in part and dismiss in part the petition for review.

       Bran-Sabajan’s contention that he became a United States citizen pursuant to

the Child Citizenship Act of 2000 (“CCA”), 8 U.S.C. § 1431, is foreclosed because

he was over 18 years old on the CCA’s effective date. Id. at 760.

       Bran-Sabajan lacks standing to raise his constitutional challenges regarding

the CCA. Because he could not meet the CCA’s requirements regardless of

whether the statute applied retroactively, he has not suffered an injury that is likely

to be redressed by a favorable decision of the Court. See Friends of the Earth, Inc.

v. Laidlaw Envtl. Serv., Inc., 528 U.S. 167, 180-81 (2000).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




CG/Research                                2                              08-73091